Citation Nr: 1423380	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned in October 2009.  A transcript of the hearing has been associated with the claims file. 

This case was initially before the Board in March 2010, when the claim was remanded to obtain outstanding treatment records and a VA medical examination.  A supplemental statement of the case was issued in November 2011 and the case is once again before the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence. 

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for ischemic heart disease claimed as heart disease due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployablity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  The Veteran's ratings for his service-connected disabilities (posttraumatic stress disorder, bilateral hearing loss, old laceration to the dorsum of the right third fingertip with occasional episodes of tendinitis, tinnitus, old laceration to the dorsum of the right fourth fingertip with occasional episodes of tendinitis) meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in June 2006.  See VA Form 21-8940 and letter from Railroad Retirement Board.  At a February 2007 VA examination it was noted that the Veteran had difficulty lifting with attempts at repetitive use and limited dexterity because of weakness and loss of sensation in the right hand.  The VA examiner found that this would very likely interfere with any usual occupation or daily activity where repetitive use and strenuous use of the right hand was required.  At a September 2006 VA psychiatric examination the VA examiner noted that although his current level of symptoms had not caused him to be unable to work at the railroad it was likely that the symptoms would interfere to a moderate degree in his ability to find new work. 

At the Veteran's most recent June 2010 audiological examination the VA examiner indicated that with amplification and reasonable accommodations the Veteran's service-connected hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  At a June 2010 general examination the VA examiner opined that it was less likely as not that the Veteran's service-connected right hand, bilateral tinnitus and hearing loss would have functional impairments such as to preclude him from following or maintaining substantially gainful employment.  A June 2010 VA PTSD examiner, however, found that the Veteran's PTSD symptoms caused significant psychiatric impairment limiting his ability to pursue and maintain any full time employment.  The Board finds the PTSD examiner's opinion in conjunction with the evidence as to the severity of his other service-connected disabilities provides highly probative evidence in support of a TDIU. 

The Board, therefore, finds the evidence is in favor of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted. 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


